'                                                        09/08/2020
                                kii04240
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 06-0422


                                       PR 06-0422                        FILED
                                                                        SEP 0 8 2020
IN THE MATTER OF THE PETITION OF
CHRISTINA W.HARDESTY                                                  State of Montana




       Christina W. Hardesty has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of her application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules ofAdmission. Hardesty passed the MPRE in 2016 when seeking admission
to the practice of law in Idaho, where she was admitted. Hardesty has also been admitted
in Utah,and has practiced law "without any ethical or disciplinary action in any jurisdiction
where licensed or admitted." Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Christina W. Hardesty to waive the
three-year test requirement for the MPRE for purposes of her current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this '6 —day of September, 2020.




                                                           Chief Jus ice


                                                                       efielmmosse



                                                 d2;1 M >4.21,
    Justices




2